                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


STRIKE 3 HOLDINGS, LLC,
                                                    No. 18-12875

v.                                                  District Judge Denise Page Hood
                                                    Magistrate Judge R. Steven Whalen
JOHN DOE, subscriber assigned
IP Address 99.54.89.243,
              Defendant.
                                          /

                                 OPINION AND ORDER
       This is a copyright infringement case. Plaintiff Strike 3 Holdings, LLC

(“Malibu”) owns copyrights to various films, including 46 specific copyrighted works
that are the subject of this lawsuit. See Complaint [Doc. #1], Exhibit A. Before the Court
is Plaintiff’s motion for leave to serve a third party subpoena on Internet Service Provider

AT&T U-verse prior to a Rule 26(f) conference [Doc. #4]. For the reasons discussed
below, the motion is GRANTED.

       Plaintiff does not know the name of the John Doe Defendant, but states that it has

identified the Defendant by a unique Internet Protocol (“IP”) address that was involved in

the alleged infringement (i.e., downloading a movie without paying) while participating
in a “BitTorrent swarm.”
       Plaintiff has proffered as Exhibit 1 the Declaration of Susan B. Stalzer, who states

that she has verified that each infringing file alleged in the complaint is identical,
strikingly similar, or substantially similar to a motion picture in which Plaintiff owns a
copyright. Plaintiff has also proffered as Exhibit 3 the declaration of Tobias Feiser of

IPP, Limited (“IPP”), a company that provides forensic investigation services to copyright

                                              -1-
owners. Mr. Feiser states that as part of his investigation, he found that the IP address
associated with the John Doe Defendant (99.54.89.243) distributed multiple copies of the

copyrighted works set forth in the complaint.
       F. R. Civ. P. 26(d)(1) provides: “A party may not seek discovery from any source

before the parties have conferred as required by Rule 26(f), except in a proceeding
exempted from initial disclosure under Rule)(1)(B), or when authorized by these rules, by
stipulation, or by court order” (emphasis added). Malibu is correct that a district court
has the discretion to permit the early issuance of a Rule 45 subpoena prior to a Rule 26(f)

conference. This issue arises not infrequently in copyright infringement cases where the
identity of the alleged infringer is not known. See Arista Records, LLC v. Doe 3, 604

F.3d 110 (2nd Cir. 2012). The standard for granting a motion for this type of subpoena is

good cause. Id. The factors that a court considers are (1) a prima facie showing of
copyright infringement, (2) a specific discovery request, (3) an absence of alternative

means to obtained the subpoenaed information, (4) plaintiff’s central need for the

subpoenaed information, and (5) the defendant’s minimal expectation of privacy. Id.
       Having reviewed the complaint, Plaintiff’s motion, and all accompanying exhibits,

I am satisfied that under these standards, there is good cause to issue the Rule 45
subpoena prior to the Rule 26(a) conference, in that there is no other reasonable
alternative to discovering the Defendant’s true identity.

       Accordingly, Plaintiff’s motion for leave to serve third party subpoena [Doc. #4] is
GRANTED, as follows:
       1. Plaintiff Strike 3 Holdings, LLC may serve a Rule 45 subpoena on Internet

Service AT&T U-verse, in order to identify the actual name and contact information for
John Doe, who is associated with IP address 99.54.89.243. The subpoena will be limited


                                             -2-
to following information about John Doe: name, address, telephone number, and email
address. A copy of this Opinion and Order shall be attached to any such subpoena.

       2. AT&T U-verse shall in turn serve a copy of the subpoena and a copy of this
order on the subscriber, defendant John Doe, within 30 days from the date of service of

the subpoena on the ISP. The ISP may serve the subscriber using any reasonable means,
including written notice sent to the subscriber's last known address, transmitted either by
first-class mail or via overnight service.
       3. Nothing in this order precludes the ISP or Defendant John Doe from

challenging the subpoena consistent with the Federal Rules of Civil Procedure and this
Court's Local Rules. However, any such challenge, such as a motion to quash the

subpoena or a motion for a protective order, shall be filed before the return date of the

subject subpoena, and the return date shall be no earlier than 30 days from the date of
service of the subpoena on the ISP.

       4. If the ISP or the subscriber files a motion to quash or a motion for a protective

order, the ISP shall preserve the information sought by the subpoena pending resolution
of such a motion.1

       5. Any information disclosed to Plaintiff by the ISP may only be used by Plaintiff
for the purpose of protecting its rights under the Copyright Act, 17 U.S.C. §§ 101 et seq.




       1
        Plaintiff states that it does not object to a protective order that would allow the
Defendant to proceed anonymously. The Defendant may, if he or she wishes, file a
motion to do so after having been served.
                                             -3-
      IT IS SO ORDERED.

                                       s/R. Steven Whalen
                                       R. STEVEN WHALEN
                                       UNITED STATES MAGISTRATE JUDGE
Date: November 6, 2018



 ________________________________________________________________
                    CERTIFICATE OF SERVICE

       I hereby certify on November 6, 2018, I electronically filed the foregoing
paper with the Clerk of the Court sending notification of such filing to all counsel
registered electronically. I hereby certify that a copy of this paper was mailed to
non-registered ECF participants on November 6, 2018.

                                       s/Carolyn Ciesla
                                       Case Manager




                                         -4-
